Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, “being located in the vicinity of an upper edge” is vague and indefinite.  The structural requirement is unclear, e.g. is the bore adjacent the upper edge or just in the upper half of the wall?
In claim 1, line 11, “being located in the vicinity of a lower edge” is vague and indefinite.  The structural requirement is unclear, e.g. is the bore adjacent the lower edge or just in the lower half of the wall?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kempas (2014/0174283) in view of Lajewski (2006/0272231) or Savehenko et al (2014/0011440).
Kempas discloses a housing (4) intended to be disposed on a military vehicle, (paragraph [0076]) and having a substantially parallelepipedal shape having a front wall, a rear wall, a bottom wall, a top wall and two side walls, (paragraph [0069]; figure 1) the front and rear walls each having at least one drilled hole for allow air to circulate inside the housing, (paragraph [0089]; the presence of installed control and power electronics appears to demonstrate the implicit presence of air vents spaced apart around the housing); and a missile container (2).  Kempas fails to disclose the particular features of one of the front (5) or rear (10) walls bears a plate (11) which is disposed outside the housing (4) and at a distance from said wall (facing the drilled holes), the drilled  hole(s) (13) in the wall (5) in question being disposed in the vicinity of an upper edge (5a) of said wall, the housing (3) furthermore having at least one first slot (14) allowing the passage of air between the plate (11) and the wall (5) in question, said slot being located in the vicinity of a lower edge (5b) of said wall (5), the plate (11) also having at least one second dimension (D2) less than that of the wall (5) in question such that there is at least one second slot (15) formed by the gap between a lateral edge (lib) of the plate (11) and said wall (5), the housing having at least one portion closing the space (17) between the plate (11) and the wall (5) at an upper edge (5a) and at least one lateral edge (5c) of the wall in question, the portion is made of sheet metal (16).  
The more the outside conditions are turbulent, the more the distance between the opening to be protected and the inlet of the deflector will need to be enlarged. Therefore, maximizing the distance between the protected opening and the inlet of the deflector represents an obvious way of maximizing the effectiveness of a deflector. Maximizing the performance of a deflector by means of the above-described technique logically leads to offsetting the position of the drilled holes towards one edge, and the inlet of the deflector towards the other edge. Therefore, holes and slots appear to be naturally achieved as the size of the type of housing in question is reduced and/or the environmental conditions become more severe. The second slot represents a simple additional lateral opening. The need for such an opening depends once more on a use context and on environmental conditions that have not been defined. This feature is not inventive. It is also known from either Lajewski or Savehenko et al.  To employ the teachings of either Lajewski or Savehendo et al on the housing of Kempas and have the claimed deflectors (i.e. plates), holes, and slots are considered to have been obvious to one having ordinary skill in the art.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Major et al is cited as being of interest since it discloses a housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE